department of the treasury internal_revenue_service washington d c apr commissioner tax_exempt_and_government_entities_division uniform list number se tep’ rast legend _ taxpayer a taxpayer b ira p iraq roth_ira x roth_ira y company m amount n amount o amount r amount s individual c amount u i dear this is in response to a letter dated date submitted on your behalf by your authorized representative in which your request relief under sec_301_9100-3 of the procedure and administration regulations regulations your request was supplemented by information received on date the following facts and representations have been submitted on your behalf taxpayer a maintained a traditional individual_retirement_arrangement ira p at company m ira p is an ira as described in sec_408 of the internal_revenue_code code a portion of the funds in ira p were rolled over from a code sec_401 plan on date taxpayer a converted amount n to roth_ira x also maintained at company m that same day taxpayer a converted amount o from ira p to roth_ira x which resulted in a total of amount r being converted from traditional_ira p to roth_ira x taxpayer b who is married to taxpayer a maintained a traditional_ira ira q with company m ira q is an ira as described in code sec_408 on december it is represented that at the time taxpayer b converted amount s to roth_ira y of the conversion taxpayer a and taxpayer b believed that their modified_adjusted_gross_income would be below dollar_figure since neither were employed for most of and they would therefore qualify for the conversion under sec_408a of the code taxpayers a and b filed an extension of time to file their federal individual_income_tax_return form_1040 until date because they had not received schedule k-1s from investments it is represented that taxpayer a and taxpayer b received their schedule k-1s on date which they then gave to their accountant it is further represented that the income from the schedule k-1s caused individual c taxpayer a and taxpayer b’s modified_adjusted_gross_income for the tax_year to be in excess of dollar_figure and therefore making them ineligible to convert their traditional iras to roth iras it is represented that taxpayer a and taxpayer b and individual c discussed in date and again in date the requirement that the roth_ira conversions be recharacterized if the income on the schedule k-1s should be greater than approximately amount u taxpayer b that they could recharacterize the roth iras or wait until they had received their schedule k-1s to verify whether the income on the schedule k-1s exceeded amount u taxpayer a and taxpayer b informed individual c that they would recharacterize the roth iras back to traditional iras it is represented that individual c advised taxpayer a and taxpayer a and taxpayer b state that on date individual c attempted to contact them after inputting their information from the schedule k-1s taxpayer a and also allege that on date individual c contacted taxpayer a _ taxpayer b who had been released from the hospital the day before and was heavily medicated informed individual c that he thought that individual c had all the information he needed to file their tax returns without having an annual pre-filing meeting it is represented that neither party discussed the roth_ira recharacterizations or the impending deadline as a result individual c believed that taxpayers a and b had recharcterized the roth iras and thus he completed their form_1040 as if both roth iras had been recharterized taxpayer a and taxpayer b's form_1040 was filed electronically on date taxpayer a states that on date he spoke with individual c who asked taxpayer a when had he recharacterized the roth iras taxpayer a states that he told individual c that he had not recharacterized the roth iras back to traditional iras because he believed that the deadline for doing so was date taxpayer a states that at this time individual c informed him that the deadline for recharacterizing the roth iras back to traditional iras had passed taxpayer a further states that he immediately called his broker to recharacterize the roth iras back to traditional iras but was also informed that the deadline had passed and thus he was unable to recharacterize the roth iras taxpayer a and taxpayer b's request for relief under sec_301 of the regulations was filed shortly after discovering that they had missed the deadiine to recharacterize roth iras x and y back to traditional iras and prior to the service discovering that taxpayer a and taxpayer b had not timely elected to recharacterize roth iras x and y to traditional jras based on the above facts and representations taxpayer a and taxpayer b request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b be granted a period of days from the date of this ruling letter to recharacterized taxpayer a’s roth_ira x and taxpayer b’s roth_ira y iras to traditional with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including’ -62007299387 extensions for filing the taxpayer's federal_income_tax retums for the year of contributions sec_1_408a-5 question and answer -6 of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 question and answer -2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during a taxable_year sec_1_408a-4 question and answer -2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for the taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect to tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interest of the government sec_301 b of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or vv the taxpayer reasonably relied upon a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case the taxpayer a and taxpayer b maintained traditional_ira p and traditional_ira q respectively at company m which they converted to roth iras x and y respectively on date at the time of conversion taxpayer a and taxpayer b believed their modified_adjusted_gross_income would be less than dollar_figure however taxpayer a and taxpayer b’s modified_adjusted_gross_income for the tax_year exceeded dollar_figure thus making them ineligible to convert their traditional iras to roth iras taxpayer a and taxpayer b timely filed their joint federal_income_tax retum with extension by individual c who believed that taxpayer a and taxpayer b had recharacterized their roth iras back to traditional iras within a few days after filing their tax_return taxpayer a informed individual c that the recharacterizations had not been done due to his illness taxpayer a was unable to communicate this fact to individual c when they spoke on date the day the tax_return was filed therefore it is necessary to determine whether taxpayer a and taxpayer b are eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayer a and taxpayer b were ineligible to convert their traditional iras p and q respectively to roth iras x and y respectively due to taxpayer a’s illness he and taxpayer b were unable to have their annual pre-filing meeting with individual c at which the tax_return would have been discussed taxpayer a realized five days after the tax_return was filed that the deadline for recharacterizing the roth iras had passed and upon realizing such he and taxpayer b requested relief from the service before the service discovered that they were ineligible to convert their traditional iras to roth iras the taxable_year is not closed under the statute_of_limitations therefore based on the information submitted and the representations contained therein the requirements of sec_301_9100-1 and of the regulations have been met and that taxpayer a and taxpayer b have acted reasonably and in good_faith with respect to making the election to recharacterize roth_ira x and roth_ira y respectively back to traditional iras specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b are granted an extension of days from the date of this letter to so recharacterize roth_ira x and roth_ira y respectively back to traditional iras this ruling assumes that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling please contact se t ep ra t2 sincerely atgned joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
